McGivern, J. P.
This is an appeal from an order of disposition of the Family Court, New York County (Dembitz, J.), entered on May 22, 1972, placing appellant on probation for a period of two years, and determination, following a fact-finding hearing, that appellant was a juvenile delinquent and had committed acts which constitute the crime of possession of a dangerous knife (Penal Law, § 265.05). We affirm.
In our collective judgment, even partially accepting the rendition of the facts, as set forth in the dissenting opinion, the evidence was sufficient to sustain the lawfulness of the search, i.e., that the apartment into which the appellant was admitted had been under police surveillance as a drug haven, frequented by drug purchasers, and that there was probable cause for the arrest and for a concomitant search. This was based on the reasonable conclusion of the police officers that a crime was in process on the observed premises, into which the police had seen numerous individuals gain entrance by an esoteric knocking. And they had previously arrested an individual in possession of narcotics, who had just left the premises. And gaining entrance, there on the table they found contraband narcotics. (Cf. People v. Powell, 36 A D 2d 177, affd. 30 N Y 2d 634; Brinegar v. United States, 338 U. S. 160, 175 and Smith v. United States, 358 F. 2d 833, 837, cert. den. 386 U. S. 1008.)
And we further concur in the conclusion of the learned Family Court Judge that when Ricci S. was arrested with a sharp hunting knife (blade, approximately six inches), on West 22nd Street, between Ninth and Tenth Avenues, at 7:00 p.m. it was, “clearly a dangerous knife within the intent and meaning” of the statute. It is also quite clear to us that in carrying such a weapon in the old Chelsea area of Manhattan, “ a high incidence crime area ’ ’, in the full context of the surrounding circumstances, he possessed a dangerous knife, in violation of subdivision 4 of section 265.05 of the Penal Law, the only subdivision of this section of the Penal Law involved on this appeal. (People v. Rosello, 36 A D 2d 595, affd. 29 N Y 2d 838.)